Citation Nr: 0705294	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-19 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Winston-Salem, North Carolina.


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, hypervigilance, exaggerated startle response, panic 
symptoms, chronic sleep impairment, nightmares, intrusive 
thoughts, and mild memory loss.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no 
higher, are met for PTSD, effective April 26, 2004.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a June 2005 letter sent to 
the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The June 2005 
letter also expressly notified the veteran of the need to 
submit any pertinent evidence in his possession.  

The Board notes that the June 2005 letter was sent to the 
veteran after the initial adjudication, as well as the March 
2005 statement of the case.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error because there was no prejudice 
to the veteran.  The content of the June 2005 notice letter 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) and the veteran was provided ample 
opportunity to submit evidence and argument in support of his 
claim, including time to respond to the June 2005 letter.  
Additionally, the Board observes that the veteran's 
discussion of the rating criteria applicable to his claim in 
his January 2005 notice of disagreement demonstrates his 
knowledge of the evidence and information required to 
substantiate his initial increased evaluation claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

The Board observes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, the Board finds this 
error to be nonprejudicial to the veteran because there will 
be an opportunity to provide such notice to the veteran with 
the implementation of the grant herein.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records are associated with the 
claims folder, as well as private treatment records and a 
February 2004 treatment report from Dr. Lindgren.  The Board 
notes that the veteran was also provided a VA examination in 
conjunction with his claim which is deemed adequate for 
rating purposes.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection was granted for PTSD in a September 2004 
rating decision, and the RO assigned an initial compensable 
disability rating of 10 percent, effective April 26, 2004, 
the date on which the original PTSD service connection claim 
was received.  The veteran contends that he is entitled to a 
higher initial evaluation for PTSD.  More specifically, the 
veteran claims that the current evaluation assigned does not 
accurately reflect the severity of the symptomatology 
associated with his PTSD.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran is currently assigned a 10 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  Under that diagnostic code, a 10 percent 
evaluation is warranted when there is occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by medication.  Id.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a higher evaluation of 30 percent, but 
not greater, for his PTSD.  The Board is of the opinion that 
a 30 percent rating most closely approximates the veteran's 
impairment due to PTSD, and his current symptoms are not 
severe enough to merit a rating in excess of 30 percent.

As was previously mentioned, a 30 percent rating is evidenced 
by symptoms of a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  As for evidence of a 
depressed mood, the Board notes that the February 2004 
treatment report from Dr. Lindgren indicates that the veteran 
endorses depressive symptoms such as a depressed mood and 
crying spells.  

The veteran's medical records also indicate that he has 
symptoms of anxiety and suspiciousness.  Private medical 
records from Dr. Lindgren dated February, April, June, and 
August 2004 all indicate that the veteran's mood is anxious.  
In addition to Dr. Lindgren's private medical records, the 
August 2004 VA examination report notes that the veteran 
reported that he is nervous and easily startled.  Dr. 
Lindgren also noted that the veteran is hypervigilant and 
that he has an exaggerated startle response.  Finally, the 
February 2004 private treatment report notes that the veteran 
describes panic symptoms including sweating and shaking.  
Such evidence does not indicate that the veteran has panic 
attacks; however, it does support clinical findings of 
anxiety.

There is also ample evidence of record which indicates the 
veteran has chronic sleep impairment, symptomatology 
consistent with a 30 percent disability rating.  The veteran 
reported difficulty sleeping, as well as occasional 
nightmares, at the August 2004 VA examination.  Dr. Lindgren 
also noted that the veteran reported distressing dreams and 
difficulty sleeping.  Records show that the veteran was 
prescribed medication for his sleep problems.

Finally, the veteran reported some memory problems such as 
leaving doors open at the August 2004 VA examination.  Dr. 
Lindgren also noted memory problems in the February 2004 
treatment report.  

In light of the above evidence, the Board is satisfied that 
the veteran meets the criteria for a 30 percent disability 
rating.  However, for the reasons set forth below the 
evidence of record does not support a finding that his PTSD 
symptoms are severe enough to merit a rating in excess of 30 
percent.

First, there is no competent evidence of record which 
supports a finding that the veteran has frequent disturbances 
of mood or motivation, depression, or suicidal ideation, 
symptoms which are more consistent with a 50 percent rating 
or higher.  Rather, private treatment records from Dr. 
Lindgren note depressive symptoms, and also indicate that the 
veteran continually denies any suicidal or homicidal 
ideation.  

In addition to a lack of symptomatology related to depression 
or suicidal ideation, the Board notes that the veteran's PTSD 
does not appear to be manifested by frequent panic attacks, 
delusions or hallucinations, or obsessive rituals.  Dr. 
Lindgren noted on multiple occasions that the veteran did not 
report any hallucinations or delusions, and neither Dr. 
Lindgren nor the August 2004 VA examiner identified any 
obsessional rituals.  Although Dr. Lindgren indicated that 
the veteran's mood was anxious and that he described panic 
symptoms, there was no indication by either Dr. Lindgren or 
the August 2004 VA examiner that the veteran experienced 
panic or anxiety attacks.  The Board notes that it may not 
presume that the veteran's panic symptoms mentioned in the 
February 2004 treatment report are equivalent to panic 
attacks contemplated by higher ratings.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (Board is prohibited 
from making conclusions based on its own medical judgment).  

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought or judgment.  The August 2004 VA 
examiner noted that the veteran's grooming and personal 
hygiene was good, and Dr. Lindgren continually noted that the 
veteran's dress was normal.  Neither indicated any 
disruptions in the veteran's thought process, and an August 
2004 private treatment note indicates that the veteran's 
cognition is grossly intact.  Dr. Lindgren also described the 
veteran's thought process as linear on multiple occasions, 
and noted that the veteran had fair insight and judgment.  
Finally, both the VA examiner and Dr. Lindgren observed that 
the veteran had normal speech.  

The Board notes that August 2004 VA examiner indicated that 
the veteran was alert and well-oriented.  His affect was 
described as full.  Dr. Lindgren, on the other hand, noted 
the veteran's affect as restricted.  However, neither 
indicated that it was flattened, which is contemplated by a 
50 percent disability rating.  Such findings, in light of the 
veteran's entire disability picture, do not support a rating 
in excess of 30 percent.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board notes that 
the veteran has not reported any difficulties in obtaining or 
maintaining employment.  At the August 2004 VA examination 
the veteran reported that he has worked for Verizon phones 
for the past 28 years.  He admitted having problems getting 
along with people at work, but denied any trouble keeping a 
job.  The Board finds that the veteran's stable employment 
history weighs heavily against increasing his disability 
rating in excess of 30 percent, especially when considering 
that the purpose of the rating schedule is to compensate for 
decreases in earning capacity due to service-connected 
disabilities.  See 38 C.F.R. § 4.1 (2006).

With regard to the veteran's ability to establish and 
maintain personal relationships, the veteran reported that he 
has been married for thirty years, and that he has two 
children.  He did not report any major problems in his 
marital relationship, nor did he report any temper problems 
related to his relationships.  The veteran also told the 
August 2004 VA examiner that he had a good relationship with 
his only living sibling.  The February 2004 treatment report 
from Dr. Lindgren indicates that the veteran reported 
estrangement and detachment from others, and at his August 
2004 VA examination the veteran indicated that he is less 
interested in being around others.  The Board also observes 
that he reported irritability with people at work.  In light 
of such evidence, the Board acknowledges that the veteran has 
some difficulty participating in society generally.  However, 
his success in his marriage and good family relationships do 
not suggest that he has difficulty establishing and 
maintaining personal relationships.  Additionally, although 
he has difficulty with people at work, he reported that he is 
able to control his anger towards others.  Therefore, the 
veteran's impairment in this area is not significant enough 
to warrant a 50 percent rating.

In addition to the evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains Global 
Assessment of Functioning (GAF) scores of 33 and 65.  Due to 
the large disparity in these scores, as well as the veteran's 
argument that a higher rating is warranted based on the GAF 
score of 33, the Board will further discuss them below.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.

The veteran's private psychiatrist, Dr. Lindgren, assigned a 
GAF score of 33 in the February 2004 treatment report.  A 
score of 31 to 40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  In addition to the GAF score, Dr. 
Lindgren noted that the veteran is severely compromised in 
his ability to sustain work and social relationships.

In contrast, the August 2004 VA examiner assigned a GAF score 
of 65.  A score of 61 to 70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  In assigning this score, the VA 
examiner noted that the veteran displayed mild impairment 
such as nightmares, intrusive thoughts, avoidance of 
triggers, decreased interest in being around others, and 
nervousness.  However, with respect to his daily activities 
and functioning he works full-time, has good family 
relationships, and displays no significant cognitive or 
psychological impairment in his activities of daily living or 
hygiene.

In assessing the GAF scores assigned to the veteran by both 
the VA examiner and Dr. Lindgren, more weight will be 
afforded to the August 2004 GAF score of 65 assigned by the 
VA examiner.  Although the Board recognizes the on-going 
treatment and relationship between the veteran and Dr. 
Lindgren, the February 2004 treatment report provides no 
rationale for the lower GAF score.  Furthermore, the symptoms 
reported by the psychiatrist are similar to those reported by 
the VA examiner.  Finally, the symptomatology described by 
Dr. Lindgren does not appear to match the description of a 
GAF score of 33.  On the other hand, the VA examiner's GAF 
score was carefully explained in the examination report and 
appears more consistent with the symptomatology displayed by 
the veteran.  The Board would like to mention again that GAF 
scores are not the only criteria considered in disability 
ratings.  In fact, the ratings schedule does not even include 
them in the Diagnostic Code for PTSD.  However, the Board 
will consider them useful when evaluating the entire record 
of evidence.

As a final note, the Board acknowledges the veteran's own 
statements that he is entitled to a disability rating in 
excess of 30 percent.  However, the Board must consider the 
entire evidence of record when analyzing the criteria laid 
out in the ratings schedule.  Furthermore, although the 
veteran is competent to provide evidence regarding 
symptomatology, he is not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence 
must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the evidence of record demonstrates that the veteran 
successfully maintains employment, as well as a marriage and 
familial relationships.  Although the veteran reports 
irritability problems, there is no evidence of any physical 
outbursts, nor does he report a lack of self-control with 
respect to his anger.  The record also demonstrates that he 
is able to function independently, and has no delusions, 
hallucinations, suicidal ideations, panic attacks, 
obsessional rituals, or cognitive impairment.  He does, 
however, exhibit a depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, and some mild memory loss.

Overall, the Board concludes that the evidence discussed 
above, to include the GAF scores, supports no more than a 30 
percent rating.  The Board acknowledges that the evidence of 
record demonstrates that the veteran has some moderate 
symptoms such as irritability and few interpersonal 
relationships, but his overall disability picture does not 
warrant a higher rating in excess of 30 percent.  In reaching 
its decision, the Board considered the benefit-of-the-doubt 
rule.  However, the preponderance of the evidence is against 
an evaluation higher than 30 percent, and therefore, does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 30 percent disability evaluation, but not greater, is 
granted for PTSD, effective April 26, 2004.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


